Name: Regulation (EEC) No 2204/69 of the Commission of 5 November 1969 amending Regulation No 158/67/EEC determining the coefficients of equivalence between the different qualities of cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 465 6.11.69 Official Journal of the European Communities No L 279/19 REGULATION (EEC) No 2204/69 OF THE COMMISSION of 5 November 1969 amending Regulation No 158/67/EEC determining the coefficients of equivalence between the different qualities of cereals THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Regulation (EEC) No 405/69 ,5 determined the coefficients of equivalence for certain qualities of cereals offered on the world market ; Having regard to the Treaty European Economic Community ; establishing the Whereas Spanish oats which do not appear in the Annex to Regulation No 158/67/EEC are sometimes offered on the world market ; i Whereas, with a view to determining c.i.f . prices, it is necessary to fix a coefficient of equivalence for that quality in the light both of the standard Community quality and of the differences in price and characteristics between Spanish oats and the qualities listed in the Annex to Regulation No 158/67/EEC ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Cereals ; Having regard to Council Regulation No 120/67/EEC1 of 13 June 1967 on the common organisation of the market in cereals , as last amended by Regulations (EEC) Nos 1396/692 and 1398/69 ,3 and in particular Article 13 (4) thereof; Whereas Commission Regulation No 158/67/EEC4 of 23 June 1967 determining the coefficients of equivalence between the qualities of cereals offered on the world market and the standard quality for which the threshold price is fixed, as last amended by HAS ADOPTED THIS REGULATION : Article 1 1 The following shall be added to the 'Oats' section of the Annex to Regulation No 158/67/EEC : Country of origin Description of cereal quality Coefficients of equivalence in u. a./1000 kg Amount to be deducted from the price for the cereal quality Amount to be added to the price for the cereal quality Spain 0 0 1 OJ No 117, 19.6.1967, p. 2269/67. 5 OJ No L 53 , 4.3.1969, p. 10. 2 OJ No L 179, 21.7.1969, p. 5 . 3 OJ No L 179 , 21.7.1969, p. 13 . 4 OJ No 128 , 27.6.1967, p. 2536/67. 466 Official Journal of the European Communities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 November 1969 . For the Commission The President Jean REY